On January 9, 1996, it was ordered that the defendant is sentenced on Count I: Deviant Sexual Conduct, a Felony, to the Department of Corrections for a period of ten (10) years. On Count II: Deviant Sexual Conduct, a Felony, the defendant is sentenced to the Department of Corrections for a period of ten (10) years. On Count III: Unlawful Transactions with a Minor, a Misdemeanor, the defendant is sentenced to the Cascade County Jail for a period of six (6) months. The Court suspends all time on Count III. On Count IV: Unlawful Transactions with a Minor, a Misdemeanor, the defendant is sentenced to the Cascade County Jail for a period of six (6) months. The Court suspends all time on Count IV. All sentences imposed herein shall run concurrently. Defendant shall be subject to the rules and conditions as stated in the January 9,1996 judgment.
On May 23,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by attorney Ron Bissell. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 23rd day of May, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank attorney Ron Bissell for representing George Campros in this matter.